IN THE
                             TENTH COURT OF APPEALS

                                        10-14-00392-CV

WILLIAM M. WINDSOR,
                                                                       Appellant
v.

SEAN D. FLEMING,
                                                                       Appellee



                              From the 378th District Court
                                   Ellis County, Texas
                                 Trial Court No. 88611-A


                              CONCURRING OPINION


       In this proceeding the Court now affirms the trial court’s order that dismissed

Windsor’s suit against Fleming. I would have dismissed this proceeding three years ago

which would have had the same effect.1 See Nos. 10-14-00355-CV, Windsor v. Round; 10-

14-00392-CV, Windsor v. Fleming, 10-15-00069-CV, Windsor v. McDougald; and 10-15-



1
 There are three other Windsor proceedings pending at this Court: 10-14-00355-CV, Windsor v. Round; 10-
15-00069-CV, Windsor v. McDougald; and 10-15-00092-CV, Windsor v. Joeyisalittlekid, et al.
00092-CV, Windsor v. Joeyisalittlekid, et al. (Tex. App.—Waco Aug. 3, 2016, Gray, C.J.,

dissent to Orders) (not designated for publication).     The effect of the opinion and

resulting judgment is to affirm the trial court’s order of dismissal and award of attorney

fees, court cost, and sanctions. Thus, while I do not join the Court’s opinion, I totally

agree with that result. Accordingly, I respectfully concur in the effect of the Court’s

judgment.

       As I noted in my dissent to the referenced orders on August 3, 2016, the simple

action of again striking Windsor’s brief was obviously inadequate to address the

overarching problem in that Windsor has exhibited a flagrant disregard for the legislative

enactments and the rules of the judicial branch and has, at every turn, demonstrated a

complete disregard for the orderly administration of justice. He has frustrated the

judicial process and used it as a tool of oppression against his victims and as a means to

delay the ultimate disposition of proceedings in which he was involved, many of which

he started. Windsor failed to follow explicit orders of this Court and filed unnecessary

and frivolous notices of appeal, motions, and new proceedings. In my opinion, it is long

past the time, and this Court would be totally justified, to dismiss this appeal, thus

affirming the trial court’s orders about which Windsor complains.

       While the Court goes into some extensive history of this proceeding, it is

worthwhile to be familiar with and understand the result of Windsor’s pattern and

litigation techniques. Windsor had so burdened the federal courts that a federal court


Windsor v. Fleming                                                                  Page 2
rendered an order enjoining him from filing any proceeding in a state or federal court

without the prior approval of a federal judge in the district where the proceeding was to

be filed. Windsor argues that we are not bound by this federal injunction. He may be

right in his argument that a State of Texas court is not bound by it. Windsor convinced

the trial court to ignore the injunction.

       Windsor is wrong, however, to think that he is not bound by this federal

injunction. He is also wrong to think that we cannot act upon his violation of that

injunction; his failure to comply with it. In this regard, he had been advised to seek pre-

filing approval not only of the proceedings he had filed in Ellis County, but also of the

various appeals he has filed in this Court.

       Eventually, Windsor requested and obtained a setting for a hearing before a

federal district court to seek the court’s approval to file these proceedings. When the date

for the hearing approached, Windsor rescheduled the hearing so that he could attend

telephonically. When the scheduled date for the rescheduled telephonic hearing was

near, he unilaterally cancelled the hearing.

       As the district court found, the proceeding was not dismissed because it was moot.

The hearing was dismissed because the filing party, Windsor, asked that it be dismissed.

This left Windsor in the legal position in state court, this Court, that he was in before the

federal court proceeding was dismissed. Windsor was in violation of the injunction

because it was filed without the federal court’s approval.


Windsor v. Fleming                                                                     Page 3
       And when the trial court and this Court were diligently trying to proceed to hear

and consider and resolve his complaints, Windsor filed a petition for removal of the

proceeding to South Dakota. The effort to remove his case to a federal court in another

state was destined for failure because there is no legal basis for a plaintiff in a state court

proceeding that selected the venue in the first instance to then remove it to federal court.

Further, removal of a pending Texas state court proceeding to a South Dakota federal

court is so unsupported by any legal authority and lacking in any legal basis that it can

only have been intended for an improper purpose.               Moreover, by removing the

proceeding to a federal district court, he was in direct violation of the previously

mentioned federal pre-filing injunction because he was entering a federal court by the

removal petition and had not obtained the approval of a federal judge to do so.

       By these two specific actions, as well as his many others, it is clear that Windsor

has no regard for the proper and orderly administration of justice and is using the process

to trifle with our patience and our jurisdiction, making a mockery of the judicial process.

See Browning v. Ryan, 756 S.W.2d 379, 385 (Tex. App.—Dallas 1988, writ denied); Humble

Exploration Co. v. Browning, 677 S.W.2d 111, 114 (Tex. App.—Dallas 1984, writ ref’d n.r.e.).

See also Spence v. State National Bank, 5 S.W.2d 754, 756 (Tex. Comm'n App. 1928, jdgmt

adopted). Accordingly, I would dismiss this appeal without regard to the merits and

would thus not engage in the waste of time and resources of spending 50 pages to address

25 issues, many of which the Court finds are either not preserved or that they are


Windsor v. Fleming                                                                       Page 4
inadequately briefed.

       We have previously dismissed another of Windsor’s appeals. See Windsor v.

Joeyisalittlekid, No. 10-15-00199-CV, 2015 Tex. App. LEXIS 7354 (Tex. App.—Waco July 16

2015, no pet.) (mem. op) (appeal dismissed noting Windsor’s efforts to mislead the court

and the failure of Windsor to follow the court’s instructions.) We should have done the

same thing with this appeal three years ago. Because the Court effectuates the right result

by now affirming the trial court’s order of dismissal, I respectfully concur in the Court’s

judgment but not the opinion.




                                          TOM GRAY
                                          Chief Justice

Concurring Opinion issued and filed August 7, 2019.




Windsor v. Fleming                                                                   Page 5